DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Preliminary amendment filed on March 25, 2021. Claims 1-6 and 9-20 are pending. Claims 3, 4, 6, 9, 10 are amended. Claims 7-8 are cancelled. Claims 11-20 are newly added.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/25/21 and 6/2/22 are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 9 and 10 recite determining whether target search information input by a user is event-type search information; in response to the target search information being the event-type search information, extracting target event content from the target search information; and determining a target point of interest (POI) based on the target event content and event attribute information associated with a POI in the electronic map and using the target POI as a search result, wherein the event attribute information comprises at least event content.

The limitations of determining whether target search information input by a user is event-type search information; extracting target event content from the target search information; and determining a target point of interest (POI) based on the target event content and event attribute information associated with a POI in the electronic map and using the target POI as a search result, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by at least one processor” (in claim 9) nothing in the claim limitations precludes the steps from  practically being performed in the mind. For example, but for the “by at least one processor’ language (claim 9), “determining whether target search information input by a user is event type search information” in the context of these claims encompasses the user mentally or visually determining that a specific input is related to an event type query. Similarly, “extracting target event content from the target search information in response to the target search information being an event type search” and “determining a target point of interest and using the target POI as a search result..” would encompass the user mentally or on paper extracting this information and determining a target point of interest that meets this event content and even attribute information as a corresponding search result. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes’ grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

This judicial exception is not integrated into a practical application. The claims recite the additional element of ‘at least one processor’, which is recited at a high level of generality i.e. as a generic processor performing the generic computer functions of determining whether a target search information input by a user is an event type search information; extracting target event content from the target search information in response to the target search information being an event type search” and “determining a target point of interest and using the target POI as a search result..”. This generic one or more processor limitation is no more than mere instructions to apply the exception using a generic computer component. 
Accordingly this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using at least one or more processor to perform the determining, extracting and determining-using steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claims 2, 11 and 16 depend from claims 1, 9 and 10 respectively and thus includes all the limitations of claims 1, 9 and 10, therefore claims 2, 11 and 16 recite the same abstract idea of "mental process". Claims 2, 11 and 16 furthermore recite that before determining whether the target search information input by the user is the event-type search information, determining whether scraped web data is event-type web data; in response to the scraped web data being the event-type web data, extracting event attribute information and POI attribute information from the web data; and establishing an association between the POI in the electronic map and the extracted event attribute information based on the POI attribute information, which are mental steps wherein a user can mentally or on paper make the determination as to event type data, extract the corresponding attribute information and establish an association between the POI on the electronic map and extracted event attribute data. It is considered insignificant extra-solution activity and does not amount to significantly more than the judicial exception. Claims 2, 11 and 16 are therefore not patent eligible.

Claims 3, 12 and 17 depend from claims 2, 11 and 16 respectively and thus includes all the limitations of claims 2, 11 and 16, therefore claims 3, 12 and 17 recite the same abstract idea of "mental process". Claims 3, 12 and 17 furthermore recite that  in response to detecting, based on template matching, that the scraped web data comprises event information, time and location information, determining that the web data is the event-type web data; or in response to detecting, based on template matching, that the scraped web data comprises none or at most two of event information, time or location information, determining that the web data is not the event-type web data, which are mental steps wherein a user can visually identify whether retrieved or scraped event data contains the necessary attributes to be considered relevant as event type web data. It is considered insignificant extra-solution activity and does not amount to significantly more than the judicial exception. Claims 3, 12 and 17 are therefore not patent eligible.

Claims 4, 13 and 18 depend from claims 2, 11 and 16 respectively and thus includes all the limitations of claims 2, 11 and 16, therefore claims 4, 13 and 18 recite the same abstract idea of "mental process". Claims 4, 13 and 18 furthermore recite that  the event attribute information further comprises event time; and accordingly, the method further comprises: in response to detecting that event time in the event attribute information is earlier than current time, removing the event attribute information or removing the association between the POI in the electronic map and the event attribute information, which are mental steps wherein a user can visually ascertain whether event attribute information of the scraped event data is outdated based on event time and therefore not considered relevant to the POI in the map, thereby mentally or on paper, removing the association from the POI on the map. It is considered insignificant extra-solution activity and does not amount to significantly more than the judicial exception. Claims 4, 13 and 18 are therefore not patent eligible.

Claims 5, 14 and 19 depend from claims 2, 11 and 16 respectively and thus includes all the limitations of claims 2, 11 and 16, therefore claims 5, 14 and 19 recite the same abstract idea of "mental process". Claims 5, 14 and 19 furthermore recite cross-validating a POI name, a POI city and a POI address in the POI attribute information; and in response to a validation failure, filtering out the POI attribute information, which are mental steps wherein a user can visually validate POI attribute information to determine if they are accurate or in proper format and choose to mentally ignore or filter out the invalid attribute information. It is considered insignificant extra-solution activity and does not amount to significantly more than the judicial exception. Claims 5, 14 and 19 are therefore not patent eligible.

Claims 6, 15 and 20 depend from claims 1, 9 and 10 respectively and thus includes all the limitations of claims 1, 9 and 10, therefore claims 6, 15 and 20 recite the same abstract idea of "mental process". Claims 6, 15 and 20 furthermore recite determining the POI based on the target event content and the event attribute information associated with the POI in the electronic map comprises: in response to event content in the event attribute information in the electronic map matching the target event content successfully, using the POI associated with the event attribute information as the target POI, which is a mental step wherein a user can mentally make the comparison and determine that the POI associated with the event attribute information should be the target POI. It is considered insignificant extra-solution activity and does not amount to significantly more than the judicial exception. Claims 6, 15 and 20 are therefore not patent eligible
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9-13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0202525 by Pettini.
Referring to claim 1, Pettini discloses a search method for an electronic map [Abstract; Fig 4-5 and specification; para 59-60], comprising: 
determining whether target search information input by a user is event-type search information [at least one map event specified by user, para 71, Fig 4, element 401; see map event types, para 72-73]; 
in response to the target search information being the event-type search information, extracting target event content from the target search information [context information associated with the map event is determined e.g. time stamps, temperature, air quality, para 73, Fig 4, step 403; operating time frame of an alternate route corresponding to road closure event is encoded as context information, para 75]; and 
determining a target point of interest (POI) based on the target event content and event attribute information associated with a POI in the electronic map and using the target POI as a search result, wherein the event attribute information comprises at least event content [wherein map events could be concerts associated with existing or new POIs, para 72; map event information is processed to be associated with a map application and displayed, para 76-78, Fig 4, element 405; point of interest context data is displayed with map event data using map application on user devices (UEs) 101a-101n, para 35].

Referring to claim 9, the limitations of the claim are similar to those of claim 1 in the form of an electronic device [computer system 900, para 112, Fig 9]; comprising at least one processor [processors 902, para 114, Fig 9]; and a memory storing executable instructions [computer program code, para 114, memory 904, para 115, Fig 9]. As such, claim 9 is rejected for the same reasons as claim 1. 

Referring to claim 10, the limitations of the claim are similar to those of claim 1 in the form of program instructions [computer program code, para 114, memory 904, para 115, Fig 9]. As such, claim 10 is rejected for the same reasons as claim 1. 
Referring to claims 2, 11 and 16, Pettini discloses that before determining whether the target search information input by the user is the event-type search information, further comprising: determining whether scraped web data is event-type web data; in response to the scraped web data being the event-type web data, extracting event attribute information and POI attribute information from the web data; and establishing an association between the POI in the electronic map and the extracted event attribute information based on the POI attribute information [wherein the user device is allowed to automatically or manually receive incoming messages of map changes and events via syndication feeds e.g. RSS feeds from partners, third parties, communities on the web etc.- the system then decodes map changes and events received and applies them locally to the map at the user device, para 33; user data is extracted with the map event data and transmitted to users of the mapping service, para 48; user information includes points of interest and other information about map events, para 35; web feeds, para 51].

Referring to claims 3, 12 and 17, Pettini discloses that determining whether the scraped web data is the event-type web data comprises: in response to detecting, based on template matching, that the scraped web data comprises event information, time and location information, determining that the web data is the event-type web data [wherein the map event messages are decoded according to encoding or shorthand format, para 49-50; verification to determine precise location and validity of map event, para 52; see Fig 5 and specification for decoding and verification process; timestamps encoded into change/event information, para 32]; or in response to detecting, based on template matching, that the scraped web data comprises none or at most two of event information, time or location information, determining that the web data is not the event-type web data. 

Referring to claims 4, 13 and 18, Pettini discloses that the event attribute information further comprises event time; and accordingly, the method further comprises: in response to detecting that event time in the event attribute information is earlier than current time, removing the event attribute information or removing the association between the POI in the electronic map and the event attribute information [malformed map event detected if incoming map event messages have expired, para 84; when a map event is determined as questionable, the platform may discard it, display it as “cannot be verified” etc., para 85; timestamps encoded into map event message, para 73; only newest version of map event is retained, para 91; para 98].

Referring to claims 6, 15 and 20, Pettini discloses that determining the POI based on the target event content and the event attribute information associated with the POI in the electronic map comprises: in response to event content in the event attribute information in the electronic map matching the target event content successfully, using the POI associated with the event attribute information as the target POI [selection of other users within social graph corresponding to the user is made and their corresponding map events are presented e.g. friends living within 5 mile radius of a POI, para 60; para 39; shared map events associated with new or existing POIs, para 72]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0202525 by Pettini, as applied to claims 2, 11 and 16 above, and further in view of US 2014/0059060 by Yang et al (hereafter Yang).
Referring to claims 5, 14 and 19, Pettini discloses all of the above claimed subject matter, and also discloses that before establishing the association between the POI in the electronic map and the extracted event attribute information based on the POI attribute information, further comprising: cross-validating a map event and context information and in response to a validation failure, filtering out the POI attribute information [Pettini, malformed map event detected if incoming map event messages have expired, para 84; when a map event is determined as questionable, the platform may discard it, display it as “cannot be verified” etc., para 85; validity and accuracy of reported map event is based at least in part of same location, content, contact, current location, message format etc., para 82-84; only newest version of map event is retained, para 91]. However, Pettini remains silent as to the validation in the decoding function to be implemented specifically on POI name, city and address attributes.
Yang discloses performing verification on attribute information to generate verified data of POIs corresponding to time periods [para 28], wherein the attribute information comprises POI attributes such as a shop name, address etc. [para 26].
Pettini and Yang are analogous art because they are directed to the same field of endeavor- managing and displaying verified map information related to POIs to one or more users. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the decoding and validation/accuracy determination process of Pettini to include attributes such as a POI name, a POI city and a POI address, as taught by the attribute verification process of Yang because it would achieve predicable results and would only require mere substitution of map event context attributes. 
One of ordinary skill in the art would have been motivated to modify the decoding and validation/accuracy determination process of Pettini to include map event context attributes such as a POI name, a POI city and a POI address, disclosed by Yang because it would enable conversation of operational and computational resources by verifying user-reported map events [Pettini, para 110]. This modification would be possible because Pettini teaches that user information which is used as context information associated with map events includes points of interest [para 35]. Yang further defines the point of interest user information to include specific point of interest name and address information. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167